Motion Granted in Part; Order filed May 16, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00614-CR
                                  ____________

                     HERBERT GOLDSMITH, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1277685

                                    ORDER

      On May 13, 2013, appellant filed a motion requesting original exhibits to be
filed in this court. Appellant requested State's Exhibit 278, State's Exhibit 279,
State's Exhibit 278A, State's Exhibit 279A, State's Exhibit 278B, State's Exhibit
279B, State's Exhibit 278D, State's Exhibit 279D, and State's Exhibit 336A. In
reviewing the record, this court has determined that State’s Exhibits 278B and
279D were not admitted into evidence. State’s Exhibits 279A and 278D are in the
record filed with this court. There is no reference in the record to State’s Exhibit
279B. Therefore, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), it appear that the court must inspect State's exhibit 278, a DVD,
State's exhibit 278A, a DVD, and State's exhibit 336A, a DVD..

      The clerk of the 176th District Court is directed to deliver to the Clerk of this
court the original of State's exhibit 278, a DVD, State's exhibit 278A, a DVD, and
State's exhibit 336A, a DVD., on or before June 13, 2013. The Clerk of this court
is directed to receive, maintain, and keep safe this original exhibit; to deliver it to
the justices of this court for their inspection; and, upon completion of inspection, to
return the original of State's exhibit 278, a DVD, State's exhibit 278A, a DVD, and
State's exhibit 336A, a DVD., to the clerk of the 176th District Court.



                                              PER CURIAM